People v Viera (2014 NY Slip Op 06849)
People v Viera
2014 NY Slip Op 06849
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
L. PRISCILLA HALL, JJ.


2009-11712
 (Ind. No. 524/09)

[*1]The People of the State of New York, respondent, 
vBrandon Viera, appellant.
Brandon Viera, Dannemora, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Sholom J. Twersky, and Gamaliel Marrero of counsel), for respondent.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 11, 2013 (People v Viera, 109 AD3d 844), affirming a judgment of the Supreme Court, Kings County, rendered November 30, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., RIVERA, CHAMBERS and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court